             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


VANESSA ANDERSON,                    *
Individually and on Behalf           *
of a Class of Similarly              *
Situated Persons,                    *

        Plaintiff,                   *
                                     *                    CV 119-008
             V.




WILCO LIFE INSURANCE COMPANY, *
                                      *


        Defendant.                   *




                                 ORDER




        Before the Court is Defendant Wilco Life Insurance Company's

motion for extension of time to file a reply brief in support of

its motion to dismiss.           (Doc. 54.)     Defendant seeks a fourteen-

day extension        of the    deadline   to   February   27,   2020, to    which

Plaintiff consents.           Upon consideration, the motion is GRANTED.

Defendant shall have through February 27, 2020 to file its reply

brief.     No further extensions of time will be granted to either

party absent a showing of good cause.


    ORDER ENTERED at Augusta, Georgia this                /          of February,

2020.




                                               J. RftWDAL HAKLf CHIEF JUDGE
                                               UNITE® STATES    DISTRICT COURT
                                               SOUTHeRN   DISTRICT   OF GEORGIA
